Name: 2009/870/EC: Commission Decision of 27 November 2009 amending Decision 2009/821/EC as regards the list of border inspection posts (notified under document C(2009) 9199) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: air and space transport;  maritime and inland waterway transport;  trade policy;  tariff policy;  agricultural policy;  international law;  organisation of transport;  trade;  politics and public safety
 Date Published: 2009-12-02

 2.12.2009 EN Official Journal of the European Union L 315/11 COMMISSION DECISION of 27 November 2009 amending Decision 2009/821/EC as regards the list of border inspection posts (notified under document C(2009) 9199) (Text with EEA relevance) (2009/870/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular the last sentence of the second subparagraph of Article 6(4) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 6(2) thereof, Whereas: (1) Commission Decision 2009/821/EC of 28 September 2009 drawing up a list of approved border inspection posts, laying down certain rules on the inspections carried out by Commission veterinary experts and laying down the veterinary units in Traces (3) lays down a list of border inspection posts approved in accordance with Directives 91/496/EEC and 97/78/EC. That list is set out in Annex I to that Decision. (2) The Commission inspection service, the Food and Veterinary Office (FVO) carried out an inspection at the border inspection post at the airport of Copenhagen in Denmark. The results of the inspection were satisfactory. An additional inspection centre should therefore be added for that border inspection post in the list set out in Annex I to Decision 2009/821/EC. (3) Following communications from Denmark, France, Italy and Portugal, certain categories of animals or products of animal origin that can be checked at certain border inspection posts already approved in accordance with Decision 2009/821/EC should be added to the list of border inspection posts for those Member States set out in Annex I to that Decision. (4) Following results of FVO inspections, in accordance with Decision 2009/821/EC, and communications from France, Ireland and Italy, certain categories of animals and products of animal origin that can be checked at certain border inspection posts already approved in accordance with Decision 2009/821/EC should be removed from the list of border inspection posts for those Member States set out in Annex I to that Decision. (5) Following a communication from Latvia, the list of border inspection posts for that Member State should be amended to take account of the suspension of one of its border inspection posts. (6) Following communications from Belgium, Germany and France, certain border inspection posts for those Member States should be deleted from the list of border inspection posts set out in Annex I to Decision 2009/821/EC. (7) Following communication from Italy, the list of border inspection posts for that Member State should be amended to take account of the change of the name of one of its border inspection posts. (8) In addition, Belgium communicated that the OCHZ facility at the border inspection post at Zeebrugge has been closed and a new inspection facility has been put in place. (9) Decision 2009/821/EC should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2009/821/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 27 November 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. (2) OJ L 24, 30.1.1998, p. 9. (3) OJ L 296, 12.11.2009, p. 1. ANNEX Annex I is amended as follows: 1) The part concerning Belgium is amended as follows: (a) the entry for the port at Oostende is deleted; (b) the entry for the port at Zeebrugge is replaced by the following: Zeebrugge BE ZEE 1 P HC(2), NHC(2) 2) The part concerning Denmark is amended as follows: (a) the entry for the airport at Copenhagen is replaced by the following: KÃ ¸benhavn DK CPH 4 A Centre 1, SAS 1 (North) HC(1)(2), NHC (*) Centre 2, SAS 2 (East) HC (*), NHC(2) Centre 3 U, E, O Centre 4 HC(2) (b) the entry for the port at Skagen is replaced by the following: Skagen DK SKA 1 P HC-(FR)(1)(2)(3), NHC(6) 3) In the part concerning Germany, the entries for the border inspection posts at Kiel, LÃ ¼beck and RÃ ¼gen are deleted. 4) The part concerning Ireland is amended as follows: (a) the entry for the airport at Dublin is replaced by the following: Dublin Airport IE DUB 4 A E (b) the entry for the airport at Shannon is replaced by the following: Shannon IE SNN 4 A HC(2), NHC(2) U, E 5) The part concerning France is amended as follows: (a) the entry for the port at Concarneau Douarnenez is deleted; (b) the entry for the airport at Roissy Charles de Gaulle is replaced by the following: Roissy Charles-de-Gaulle FR CDG 4 A Air France HC-T(1), HC-NT, NHC-NT France Handling HC-T(1), HC-NT, NHC Station animaliÃ ¨re E, O(14) (c) the entry for the airport at Vatry is replaced by the following: Vatry FR VRY 4 A HC-T(CH)(1)(2), NHC-NT(2) 6) The part concerning Italy is amended as follows: (a) the entry for the port at Civitavecchia is replaced by the following: Civitavecchia IT CVV 1 P HC(2), NHC(2) (b) the entry for the port at Gioia Tauro is replaced by the following: Gioia Tauro IT GIT 1 P HC(2), NHC-NT(2) (c) the entry for the port at Vado Ligure Savona port is replaced by the following: Vado Ligure Savona IT VDL 1 P HC(2),NHC-NT(2) 7) In the part concerning Latvia, the entry for the port at Riga (Baltmarine Terminal) is replaced by the following: Riga (Baltmarine Terminal) (*) LV BTM 1 P HC-T(FR)(2) (*) 8) In the part concerning Portugal, the entry for the airport at Lisbon is replaced by the following: Lisboa PT LIS 4 A HC(2), NHC-NT(2) O